             Case 1:18-cv-01067-RP Document 1 Filed 12/11/18 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

CATHERINE RICHMOND,                             §
                                                §
                      Plaintiff,                §
                                                §
v.                                              §                   Case No. 1:18-cv-1067
                                                §
SOUTHWEST AIRLINES CO.,                         §
                                                §
                      Defendant.                §
                                                §
                                                §
                                                §

                NOTICE OF REMOVAL PURSUANT TO 28 U.S.C. § 1441(a)

       PLEASE TAKE NOTICE that defendant Southwest Airlines Co. hereby removes to this

Court the state court action described below.

       1.       On November 9, 2018, Plaintiff Catherine Richmond commenced an action in

Precinct 1 of the Justice Court of Williamson County, State of Texas, Case No. 1JC-18-1966

(“Richmond Action”). Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process,

pleadings, and orders served upon Defendant in the action are attached to this notice collectively

as Exhibit 1.

       2.       Defendant was served with the citation and petition (“Richmond Complaint”) in

the Richmond Action on November 14, 2018. This notice is therefore timely under 28 U.S.C.

§ 1446(b).

       3.       The Richmond Complaint references a federal class action settlement by

Southwest Airlines concerning a proceeding in the United States District Court for the District of

Columbia based on federal antitrust claims under the Sherman Act, 15 U.S.C. § 1, et seq. See In

re: Domestic Airline Travel Antitrust Litig., 15-mc-01414 (D.D.C.). In the federal litigation,
             Case 1:18-cv-01067-RP Document 1 Filed 12/11/18 Page 2 of 4



passengers initially filed more than 100 putative class actions alleging that the Defendant airlines

colluded to restrict capacity.        On October 13, 2015, the Judicial Panel on Multi-District

Litigation consolidated an MDL in the District of Columbia District Court and transferred all

tag-along actions to that court. On March 25, 2016, the Class Plaintiffs filed a Consolidated

Amended Complaint in the MDL, alleging that the Defendant airlines conspired to restrict

capacity in violation of the federal antitrust laws. The Class Plaintiffs brought their claims on

behalf of a class of persons who purchased tickets for domestic airline travel on the Defendants’

airlines. Southwest reached a class settlement with the Class Plaintiffs, and the district court

certified a settlement class of all persons and entities that purchased tickets for domestic airline

travel on the Defendants’ airlines between July 1, 2011 and December 20, 2017 and granted

preliminary approval of the settlement. Notice was recently published to the settlement class,

and class members have the right to opt out of the settlement and file separate direct actions.

        4.       The Richmond Complaint’s factual allegations, plus its expressed relationship to

the federal settlement that Defendant reached with Class Plaintiffs, demonstrates that the

Richmond Complaint asserts a claim for violation of federal antitrust law identical to the federal

claims alleged in the Consolidated Amended Complaint filed by Class Plaintiffs in the MDL.

Indeed, the Richmond Complaint was filed at the same time that two other complaints were filed

against Southwest Airlines in the Justice Court of Williamson County that either expressly

reference the federal antitrust class action and settlement or reference Southwest flights that were

taken during the relevant class period. See State Court Petitions of Elizabeth Montgomery, Case

No. 1JC-18-1965, and Joseph Hall, Case No. 1JC-18-1964, attached as Exhibits 2 and 3.1



1
 The relationship between these petitions is evident: Joseph Hall’s petition is signed by Catherine Richmond and
both Catherine Richmond and Joseph Hall reside at the same address.



                                                       2
            Case 1:18-cv-01067-RP Document 1 Filed 12/11/18 Page 3 of 4



       5.      Federal law permits removal to federal court of any civil action brought in state

court “of which the district courts of the United States have original jurisdiction.” 28 U.S.C.

§ 1441(a). The United States district courts have jurisdiction over alleged violations of federal

antitrust law. 28 U.S.C. 1331; 15 U.S.C. § 1, et seq.

       6.      Counsel for Defendant certifies that a copy of this Notice of Removal is being

filed with the Clerk of Precinct 1 of the Justice Court of Williamson County, State of Texas,

Case No. 1JC-18-1966 and is being served on Plaintiff.

       WHEREFORE, Defendant gives notice that the above-described action pending against it

in Precinct 1 of the Justice Court of Williamson County, State of Texas, Case No. 1JC-18-1966,

is removed to this Court.

Dated: December 11, 2018.                            Respectfully submitted,

                                                     /s/ Marisa Secco

                                                     Marisa Secco (Texas Bar No. 24060583)
                                                     Rafic Bittar (Texas Bar No. 24101520)
                                                     VINSON & ELKINS LLP
                                                     2801 Via Fortuna
                                                     Suite 100
                                                     Austin, TX 78746
                                                     Telephone (512) 542-8781
                                                     Facsimile (512) 236-3243
                                                     msecco@velaw.com
                                                     rbittar@velaw.com

                                                     Counsel for Defendant Southwest Airlines Co.




                                                 3
           Case 1:18-cv-01067-RP Document 1 Filed 12/11/18 Page 4 of 4



                              CERTIFICATE OF SERVICE

       I certify that on December 11, 2018, a true and correct copy of the foregoing document

was filed with the Court using the Court’s CM/ECF system and was served upon the following

party as indicated below:

       Catherine Richmond                             By U.S. First Class Mail
       8061 Mozart Street
       Round Rock, TX 78665




                                                /s/ Marisa Secco
                                                Marisa Secco
